                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH PILCHESKY,                          :

               Petitioner                  :    CIVIL ACTION NO. 3:18-1995

      v.                                   :            (MANNION, J.)

COURT OF COMMON PLEAS OF                   :
LACKAWANNA COUNTY, et al.,
                                           :
               Respondents
                                           :

                                  MEMORANDUM

      Pending before the court is the report of Judge Martin C. Carlson, which

recommends that the petitioner’s pro se emergency petition for writ of habeas

corpus, pursuant to 28 U.S.C. §2254, (Doc. 1), be dismissed without

prejudice. (Doc. 2). Upon review, the report of Judge Carlson will be adopted

in its entirety.

      By way of relevant background, the petitioner filed the instant habeas

petition dated October 15, 2018,1 in which he essentially sought this court to

intervene in his Lackawanna County criminal case that was scheduled for trial

on October 15, 2018, and to interpret the state criminal statutes he was

charged with violating and to make rulings in his case. Judge Carlson notes

in his report that the petitioner was convicted of several of the charges on

October 16, 2018, and that he is awaiting sentencing.



      1
          It was not actually filed with this court until October 16, 2018. (Doc. 1).
      Judge Carlson gave preliminary consideration to the habeas petition

and issued his report on October 18, 2018. Judge Carlson recommends that

the petitioner’s habeas petition be dismissed without prejudice since it is clear

that the petitioner has failed to exhaust any of his state court remedies

regarding his conviction. Judge Carlson also recommends that a certificate

of appealability should not be issued.

      No objections were filed to Judge Carlson’s report and the time within

which objections were due has expired.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the reasons presented by Judge Carlson for

recommending that the petitioner’s habeas petition be dismissed without

prejudice. Because the court agrees with the sound reasoning that led Judge

Carlson to the conclusions in his report and finds no clear error on the face

                                        2
of the record, the court will adopt the report in its entirety.

          Moreover, pursuant to 28 U.S.C. §2253(c), unless a circuit justice or

judge issues a certificate of appealability (“COA”), an appeal may not be taken

from a final order in a proceeding under 28 U.S.C. §2254. A COA may issue

only if the applicant has made a substantial showing of the denial of a

constitutional right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard

by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). “When the district court denies a

habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner shows,

at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists

of reason would not find the disposition of this case debatable. Accordingly,

no COA will issue. An appropriate order shall issue.

                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1995-01.wpd




                                                                   3
